BIJUR, J.
This is an action for goods sold and delivered. It was originally brought by Solomon W. Hammel, but upon his death was revived in favor of the present plaintiff. The answer, besides a general denial, sets up defenses based on the alleged illegality of the transaction, arising out of bribery of the defendants’ employés, and two counterclaims.
Upon the trial, the learned court below repeatedly excluded the testimony, regarding transactions with the deceased, offered by witnesses who were employés of the defendants, but not “interested in the event,” within the meaning of section 829 of the Code. This alone is sufficient ground to require the reversal of the judgment below. Talbot v. Laubheim, 188 N. Y. 421, 81 N. E. 163.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.